                                            Case 3:20-cv-08470-SI Document 10 Filed 01/04/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     NATHANIEL BASOLA SOBAYO,                             Case No. 20-cv-08470-SI
                                   8                      Plaintiff,
                                                                                              ORDER GRANTING IFP AND
                                   9               v.                                         DISMISSING COMPLAINT WITHOUT
                                                                                              PREJUDICE
                                  10     ALLY BANK, et al.,
                                                                                              Dkt. No. 2, 8
                                  11                      Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On November 25, 2020, plaintiff filed the instant action seeking damages from defendants

                                  14   who allegedly stole or wrongfully repossessed plaintiff’s 2011 black Cadillac Escalade. Dkt. No. 1

                                  15   at 31. Plaintiff alleges he is entitled to $100,000 in compensatory damages and $10,000,000 in

                                  16   punitive damages. Dkt. No. 1 at 5. Plaintiff also filed a motion for leave to proceed in forma

                                  17   pauperis. Dkt. No. 2. Plaintiff is not currently employed, though he does receive social security and

                                  18   is eligible for COVID-19 relief. Id. However, these amounts barely cover plaintiff’s monthly rent

                                  19   and other living expenses. The Court therefore GRANTS plaintiff’s motion to proceed in forma

                                  20   pauperis.

                                  21          However, in an action in which a plaintiff seeks to proceed in forma pauperis, a district court

                                  22   may screen the complaint to fulfill its duty under 28 U.S.C. § 1915(e)(2)(B), which requires the

                                  23   court to dismiss a case if the court determines that the action is frivolous or malicious, fails to state

                                  24   a claim, or seeks monetary relief against a defendant who is immune from such relief. Pro se

                                  25   pleadings must be liberally construed. See Balistreri v. Pacifica Police Dep't, 901 F.2d 696, 699

                                  26   (9th Cir. 1990).

                                  27
                                              1
                                  28            For ease of reference, page number citations refer to the ECF branded number in the
                                       upper right corner of the page.
                                            Case 3:20-cv-08470-SI Document 10 Filed 01/04/21 Page 2 of 2




                                   1          Plaintiff’s complaint fails to state any causes of action. Further, the complaint fails to

                                   2   establish subject matter jurisdiction. Generally, a federal district court will have subject matter

                                   3   jurisdiction two instances: (1) cases involving federal subject matter (causes of action brought under

                                   4   federal law) or (2) diversity matters where the plaintiff and all defendants are citizens of different

                                   5   states. See 28 U.S.C. §§ 1331 (Federal Question Jurisdiction) and 1332 (Diversity of Citizenship).

                                   6   The plaintiff and at least some defendants appear to be California residents. Further, while plaintiff

                                   7   does not explicitly state causes of action, the allegations regarding “conversion” of plaintiff’s

                                   8   Cadillac should be brought under California state law. Therefore, plaintiff has not established

                                   9   subject matter jurisdiction under §1331 (Federal Question Jurisdiction) or §1332 (Diversity of

                                  10   Citizenship).

                                  11          For these reasons, the Court hereby DISMISSES the complaint WITHOUT prejudice.

                                  12   Plaintiff may file an amended complaint addressing the issues of (1) failure to state causes of action
Northern District of California
 United States District Court




                                  13   and (2) jurisdiction on or before February 1, 2020. If an amended complaint is not filed, the action

                                  14   will be dismissed WITH prejudice.

                                  15          Further, the motion to dismiss filed by defendants is hereby taken off calendar as MOOT.

                                  16   See Dkt. No. 8 (motion to dismiss).

                                  17

                                  18          IT IS SO ORDERED.

                                  19   Dated: January 4, 2021

                                  20                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  21                                                    United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
